EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 26, line 1: replace “powder” with “composite powder”
Claim 27, line 1: replace “wherein it has a BET value” with “wherein the composite powder has a BET value”

-- END OF AMENDMENT --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a composite powder for use in a negative electrode of a battery wherein the composite powder comprises composite particles comprising a matrix material a silicon, such that the composite particles have a volumetric size distribution from d10 to d90 and the content of silicon contained within the composite particles has a size dependence factor F, as defined in claim 17 that is at least 0.05 wt% silicon/µm.
The closest prior art is EP 3 133 690 which teaches a silicon-carbon particulate material comprising silicon particles embedded in an amorphous carbon matrix wherein the content therein the is between 8-30 wt%. (par. [0012-[0016], [0058] and [0065]). While the reference teaches that different particle sizes may be obtain, there is not teaching, suggestion or motivation for a coarse and fine particle fraction wherein the silicon content within the particles has a size dependence factor as claimed or that it is at least 0.05 wt% silicon/ µm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        07/16/2022